DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 9/29/21, Applicant, on 3/29/22, amended claims. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The claims are no longer interpreted under 112(f) in light of the amendments. The 112(b) rejection in light of the 112(f) interpretation is now also withdrawn as a result.
The 101 rejection for claim 6 encompassing a human organism is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A system for managing organization dataflows, comprising: 
…store a plurality of data related to a project scope, personnel, and historical data; 
…receive the plurality of data to provide the plurality of data to …determine one or more suggested steps for completing the project; 
…testing protocols;
… to receive scheduling information and compare the scheduling information with the historical data to determine a timeframe for completing the project for at least one of a plurality of users;
… searches whether optimized parameters for completing a task of the project exist and displays them if found or… suggested parameters if not found….
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – “business relations” – the activities or behaviors or business relations are following creating a workflow/dataflow (i.e. a series of activities), determining suggested steps for completing the project; and comparing scheduling information with historical data to determine a timeframe for completing the project. The new limitation on testing adds a module to just communicate testing protocols back and forth. The “testing protocols” are mentioned just once in the specification though paragraph 61 gives further context for what could eventually be claimed as being a “deficiency in a task item.” Thus, this is part of the abstract idea as it is testing the task item itself in one example under broadest reasonable interpretation in light of the specification. The last step adds that it runs through an optimization or calculation as to how to complete a task based on past data OR gives “suggested” parameters if not found from the past.
Accordingly, claim 1 is directed to an abstract idea because it governs the business relations with employees for suggested steps for completion and determines a timeframe for completing the project; this can also be under “Certain methods of organizing human activity” and be “managing interactions between people” and following rules or instructions. 
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A method for shared workflow adaptation, the method comprising: 
A system for managing organization dataflows, comprising: 
“a database stored in non-transitory computer readable memory” configured to store a plurality of data related to a project scope, personnel, and historical data; 
“a processor, operator to execute instructions stored in memory that include:
an artificial intelligence system” to receive the plurality of data to provide the plurality of data to “a machine learning module” to determine one or more suggested steps for completing the project; and 
“a software testing subsystem to send and receive” testing protocols
“a scheduling module in operable communication with the machine learning module” to receive scheduling information and compare the scheduling information with the historical data to determine a timeframe for completing the project for at least one of a plurality of users. (field of use MPEP 2106.05h; see also MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – a database is just part of the computer for storing it; most likely, a computer is being used by the AI system and machine learning module and the scheduling module – without details of the AI/machine learning, it is just “apply it” on a computer); 
“wherein the machine learning module” searches whether optimized parameters for completing a task of the project exist and “displays” them if found or “displays” suggested parameters if not found “via a display” (field of use MPEP 2106.05h; see also MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; no details on machine learning; just applies abstract idea of “give optimized suggestions” for how a person should complete a task based on the past OR gives “suggested” if not found).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim recites:
“a processor, operator to execute instructions stored in memory that include:
an artificial intelligence system”;
“a software testing subsystem to send and receive”
this is “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition:
“wherein the machine learning module” searches whether optimized parameters for completing a task of the project exist and “displays” them if found or “displays” suggested parameters if not found “via a display” (field of use MPEP 2106.05h; see also MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; no details on machine learning; just applies abstract idea of “give optimized suggestions” for how a person should complete a task based on the past OR gives “suggested” if not found).
In addition, the following are conventional computer functions:
“a database” configured to store a plurality of data related to a project scope, personnel, and historical data (conventional computer function - MPEP 2106.05(d)(II) – storing and retrieving information in memory);
“a software testing subsystem to send and receive” testing protocols (conventional computer function MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 10 is directed to a system at step 1, which is a statutory category. Claim 10 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; step 2b. The claim is not patent eligible. Accordingly, claim 10 is directed to an abstract idea.
Independent claim 19 is directed to a method at step 1, which is a statutory category. Claim 19 recites similar limitations as claim 1 and claim 9 and is rejected for the same reasons at step 2a, prong one. Specifically:
A method for managing organization dataflows and optimizing project management, the method comprising the steps of: 
…receiving,.. , a plurality of data related to a project scope, personnel, and historical data received by a workflow… configured to aggregate the plurality of data; 
…
determining,…, a suggested set of steps to complete a task associated with the plurality of data; 
transmitting the suggested steps to one or more users; 
determining a timeframe for the completion of the task; and transmitting at least one status update to the one or more users upon the receipt of a change in the timeframe for the completion of the task;
…testing protocols;
… searches whether optimized parameters for completing a task of the project exist and displays them if found or… suggested parameters if not found….
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – “managing interactions between people” – following instructions -  following creating a workflow/dataflow (i.e. a series of activities, aggregated), determining suggested steps for completing a task associated with the data; and transmitting suggested steps to users; determining timeframe for completion of the task; transmitting updates when it changes the timeframe for completion of the task. Accordingly, claim 1 is directed to an abstract idea because it governs instructions for suggested steps for completion and determines a timeframe for completing the project.
At step 2a, prong 2 ,there are additional elements:
A method for managing organization dataflows and optimizing project management, the method comprising the steps of: 
“a computer receiving, via a database,” a plurality of data related to a project scope, personnel, and historical data received by “a workflow subsystem” configured to aggregate the plurality of data;
“a processor, operator to execute instructions stored in memory that include” 
determining, “via an artificial intelligence system,” a suggested set of steps to complete a task associated with the plurality of data; 
“a software testing subsystem to send and receive” testing protocols
“a scheduling module in operable communication with the machine learning module” to receive scheduling information and compare the scheduling information with the historical data to determine a timeframe for completing the project for at least one of a plurality of users.
This is just “apply it” on a computer (MPEP 2106.05f) and is the rationale at step 2a, prong 2 and step 2B for the same reasons as claim 1 above [just having a computer, Artificial intelligence, performing some limitations]. The remaining limitations are the same as claim 1. The claim is not patent eligible. Accordingly, claim 19 is directed to an abstract idea.
Claims 2, 11; 3, 12 narrow the abstract idea by stating there are suggest steps for completing project/task and determining the tasks/steps. Claims 4, 13; 5, 14 distribute data which narrows the abstract idea. The “distribution engine” [being either webpages, media outlet, or email] is an additional element which is also viewed as part of the “field of use” at step 2a, prong 2, and step 2b. At step 2B, it is also a conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 Claims 6, 15 narrow the abstract idea by stating people perform tasks during a project. Claims 7, 16 have additional elements of receive status updates and transmit the updates via communications engine and application. This is field of use at step 2a, prong 2 and steps 2B. At step 2B, It is also a conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321. Claims 8, 17 narrows the abstract idea by stating that the information transmitted in claim 7 [regarding tasks] can be in a template. This is just stating that users follow a set, standard for task information. Claims 8, 17 also recite additional elements earlier addressed [AI performed; communications performed]. These are “field of use” at step 2a, prong 2 and step 2B. Just performing AI with no other details is “apply it” by a computer (MPEP 2106.05f). Claims 9, 18 narrow the abstract idea by giving priority levels for projects and then using these to determine timeframe for completing the project. Claims 9, 18 also recite additional elements of “analyzed by the artificial intelligence engine” which is field of use and “apply it” on a computer for the same reasons as stated above. Claim 20 is rejected for similar reasons as above - has additional element of “machine learning” [same as independent claims – additional element of computer executing steps] and abstract idea similar to new steps in claims 1, 10, 19 of determining how to complete tasks.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2015/0120375) in view of Werner (US 2017/0200133) and Homeyer (US2019/0026663).
Concerning claim 1, Nelson discloses:
A system for managing organization dataflows (Nelson –See par 17 - Some implementations of the disclosed systems, apparatus, methods and computer program products are configured for maintaining workflows to manage tasks, such as filling out sales reports or logging phone calls, assigned to a user of a computing system. For example, a workflow might be stored in a database as a particular database object identifying an event or activity such as a sale and might identify tasks relating to the sale, such as debiting an account or shipping a product), comprising: 
a database stored in non-transitory computer readable memory (Nelson par 55 – system and all components include computer code using a CPU; code implementing instructions for operating and configurating system 16 can be stored in memory medium or device; see par 56 - the term "server" is meant to refer to one type of computing device such as a system including processing hardware and process space(s), an associated storage medium such as a memory device or database, and, in some instances, a database application (e.g., OODBMS or RDBMS) as is well known in the art.) configured to store a plurality of data related to a project scope, personnel, and historical data (Nelson – See par 17 -  As discussed herein, a workflow can be structured as one or more data objects stored and maintained in a database system and generally identifies to a set of related tasks. For example, a workflow might be stored in a database as a particular database object identifying an event or activity such as a sale and might identify tasks relating to the sale, such as debiting an account or shipping a product. See par 37 - a record 506 of FIG. 5 of action 202 is stored in stack 502, which can be maintained in a database as described above. Stack 502 displays a list of actions that have been taken in workflow 216. Each record 504-512 in stack 502 identifies an action and is unique with respect to other records in stack 502. Additionally, records 504-512 are ordered chronologically. see par 26 - Each candidate workflow in the database could contain a set of tasks assigned to a user such as Fitzwilliam or a group of users such as the sales department at Bennet Corporation (disclosing data for “personnel”)); See par 27 - workflow 216 can be identified based on action 202 and on metadata describing or relating to action 202 (disclosing “scope”); and
a processor, operable to execute instructions stored in memory (Nelson – see par 96-97 – program instructions executed by a computing device such as a server; computer-readable media includes program instructions; computer-readable media includes memory) that include:
an artificial intelligence system to receive the plurality of data to provide the plurality of data to a machine learning module to determine one or more suggested steps for completing the project (Nelson- See par 41 - For example, predictive analytics, such as a machine learning algorithm, can be used to recommend tasks to a user based on her previous behaviors. For instance, a random forest model could be applied to predict tasks using past sequences of user behavior as training data, inferring a user's intent from her navigation pattern. See par 42 - the disclosed techniques can be used to enforce adherence to a sales process. For instance, additional actions that are either required or useful for completing a task or workflow can be identified from a designated set of actions related to a given type of workflow, such as a sale. As described above, such designated sets of actions can be stored in and identified from a database. Data can then be provided to a user device reminding the user of the additional actions.)
	Nelson discloses having software components and using an environment with the “correct” components (See par 79). Werner discloses that there can be legacy and new applications causing different software experiences (See par 35). However, Nelson and Werner do not disclose the new limitation regarding testing.
	Homeyer discloses:
	a software testing subsystem to send and receive testing protocols (interpretation –. The “testing protocols” are mentioned just once in the specification though paragraph 61 gives further context for what could eventually be claimed as being a “deficiency in a task item.” Specification paragraph 58 even states “software testing subsystem 1110 may include non-software product testing information”  Homeyer discloses the limitations based on broadest reasonable interpretation in light of the specification – see par 41 - a project may include a triage task to evaluate whether the software-issue report is valid or has already been addressed, a diagnostic task, a code-change task by which the change is implemented, a unit test task by which unit tests are run (or written for new code) and results analyzed, a quality assurance task by which the submission is tested, a partial release task by which code implementing the change is released to a test environment or sample of a user base, and a full release task by which the code change is released in a non-test, production version of the corresponding application; See par 69 – code is tested and deployed into a series of environments).
Nelson discloses making predictions using a machine learning algorithm, to predict tasks using past sequences of user behavior as training data (See par 41) as well as tracking time elapsed since action was stored in a stack (See par 40). However, Nelson does not disclose the remaining limitations.
Werner discloses the limitations:
a scheduling module in operable communication with the machine learning module to receive scheduling information (Werner – See par 17 - Workflow items 102 may include the tasks, goals, interruptions, or any combination thereof, related to a user's professional position. For example, workflow items 102 may include the tasks, goals, interruptions, or any combination thereof--related to a user's job, profession, assigned tasks, or any combination thereof--to name a few examples. Task may include “project progression”; See par 32 - priority list 110 may be dynamic, and the ordering of workflow items 102 within priority list 110 may be continuously adjusted as task management system 100 incorporates and analyzes additional workflow items 102, contextual data 104; In an embodiment, task management system 100 may employ any number of different auto-learning capabilities such that the manner in which it utilizes workflow items 102, contextual data 104 is modified over time as the system learns the user and the user's workflow. See par 47 – context data 104 (FIG. 1) includes user’s calendar and tasks for the day) and compare the scheduling information with the historical data to determine a timeframe for completing the project for at least one of a plurality of users (Werner – See par 63 – FIG. 5 method described with references to FIGS. 1 and 4; See par 66 - At 506, task management system 100 may access or receive information indication a user's progress for events 404. For example, task management system 100 may receive the hourly, percentage, task—or any combination thereof—progress on any given event 404. see par 69 - For example, task management system 100 may determine a prediction for when event A 404A will be completed based on the mean completion time for a user's past events similar to event A 404A and/or a user's colleagues' events similar to event A 404A. Task management system 100 may list or designate the mean completion time prediction as prediction A 408A for event A 404A).
Nelson, Werner, and Homeyer disclose:
wherein the machine learning module (Nelson – see par 41 - For example, predictive analytics, such as a machine learning algorithm, can be used to recommend tasks to a user based on her previous behaviors. For instance, a random forest model could be applied to predict tasks using past sequences of user behavior as training data, inferring a user's intent from her navigation pattern.) searches whether optimized parameters for completing a task of the project exist and displays them if found or displays suggested parameters if not found via a display (Werner – See par 33 - In another embodiment, the context assistant 108 may be able to support a user with intelligent suggestions for how to accomplish a particular workflow item 102. This may include displaying, for example, standard workflows, the manner in which the majority of other users accomplished the task at hand, steps to guide a user through an unknown business process, or any combination thereof. According to an embodiment, the context assistant 108 may support the user by automating certain tasks. This may be accomplished as task management system 100 learns the user's behavior, routines, and typical ways of handling workflow items; See Homeyer – see par 52 – machine learning infers roles; roles can be the sequences of users in a workflow; See par 63 - some embodiments may infer a priority of tasks in the given instance of the given workflow based on the historical records. For instance, in some cases, users may historically manually designate tasks according to priority, and some embodiments may learn to apply those designations to other similar tasks).
Nelson, Werner, and Homeyer are analogous art as they are directed to workflow and task management (See Nelson Abstract; Werner Abstract; Homeyer Abstract). Nelson discloses making predictions using a machine learning algorithm, to predict tasks using past sequences of user behavior as training data (See par 41) as well as tracking time elapsed since action was stored in a stack (See par 40). Werner improves upon Nelson by explicitly disclosing comparing scheduling status (e.g. progress) to determine predictions for completion time based on historical/past events that similar (See Werner par 32, 47, 66). One of ordinary skill in the art would be motivated to further include explicitly using learning on progress and context information to predict completion times as to efficiently improve upon the prediction of task sequences and elapsed time recorded in Nelson. Nelson discloses having software components and using an environment with the “correct” components (See par 79). Werner discloses that there can be legacy and new applications causing different software experiences (See par 35). Homeyer improves upon Nelson and Werner by explicitly disclosing performing tests and using machine learning to learn and infer sequences and priorities of tasks and which users to assign to. One of ordinary skill in the art would be motivated to further include explicitly testing and using learning for priority/sequences as to efficiently improve upon the prediction of task sequences and elapsed time recorded in Nelson, use of “correct” components in Nelson, and different software experience in Werner
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of managing workflows in Nelson (see abstract) to further explicitly determine completion times based on historical/past information as disclosed in Werner and perform testing and use learning for priority/sequencing as disclosed in Homeyer, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 10, Nelson and Werner disclose:
A system for managing organization dataflows (Nelson –See par 17 - Some implementations of the disclosed systems, apparatus, methods and computer program products are configured for maintaining workflows to manage tasks, such as filling out sales reports or logging phone calls, assigned to a user of a computing system. For example, a workflow might be stored in a database as a particular database object identifying an event or activity such as a sale and might identify tasks relating to the sale, such as debiting an account or shipping a product), comprising: 
a database configured to store a plurality of data related to a project scope, personnel, and historical data received by a workflow subsystem configured to aggregate the plurality of data (Nelson – See par 17 -  As discussed herein, a workflow can be structured as one or more data objects stored and maintained in a database system and generally identifies to a set of related tasks. For example, a workflow might be stored in a database as a particular database object identifying an event or activity such as a sale and might identify tasks relating to the sale, such as debiting an account or shipping a product. See par 36 -  Also or alternatively, multiple workflows can be identified for a given action. In this scenario, 108-116 can be repeated to identify further workflows and tasks and display a presentation of the further tasks on the display of a device. See par 37 - a record 506 of FIG. 5 of action 202 is stored in stack 502, which can be maintained in a database as described above. Stack 502 displays a list of actions that have been taken in workflow 216. Each record 504-512 in stack 502 identifies an action and is unique with respect to other records in stack 502. Additionally, records 504-512 are ordered chronologically. see par 26 - Each candidate workflow in the database could contain a set of tasks assigned to a user such as Fitzwilliam or a group of users such as the sales department at Bennet Corporation (disclosing data for “personnel”)); See par 27 - workflow 216 can be identified based on action 202 and on metadata describing or relating to action 202 (disclosing “scope”).
The remaining limitations are similar to claim 1. Claim 10 is rejected for the same reasons as claim 1.
It would have been obvious to combine Nelson and Werner for the same reasons as discussed with regards to claim 1. 

	Concerning claim 2, Nelson discloses:
	The system of Claim 1, further comprising a project completion module to receive information related to a project (Nelson – See par 45 - By way of example, a user can update a record in the form of a CRM object, e.g., an opportunity such as a possible sale of 1000 computers. Once the record update has been made, a feed tracked update about the record update can then automatically be provided, e.g., in a feed, to anyone subscribing to the opportunity; see par 62 - Thus, a user might maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process (e.g., in tenant data storage 22).) and 
determine one or more suggested steps for completing the project and determine at least one task required to complete the project (Nelson- See par 41 - For example, predictive analytics, such as a machine learning algorithm, can be used to recommend tasks to a user based on her previous behaviors. For instance, a random forest model could be applied to predict tasks using past sequences of user behavior as training data, inferring a user's intent from her navigation pattern. See par 42 - the disclosed techniques can be used to enforce adherence to a sales process. For instance, additional actions that are either required or useful for completing a task or workflow can be identified from a designated set of actions related to a given type of workflow, such as a sale. As described above, such designated sets of actions can be stored in and identified from a database. Data can then be provided to a user device reminding the user of the additional actions. By way of example, there might be ten mandatory steps in the sales process at Bennet Corporation. Fitzwilliam is working on a specific sale and he has completed eight of the ten mandatory steps. Data indicating the two remaining actions can be provided to device 204. The data can be processed by device 204 such that a presentation can be displayed on device 204 prompting Fitzwilliam to complete the two remaining mandatory steps before he closes the sale).
Claim 11 recites limitations similar to claim 2. Claim 11 is rejected for the same reasons.

	Concerning claim 3, Nelson discloses:
The system of Claim 2, further comprising a task completion module to receive information related to a task (Nelson – see par 19 -  historical log of a given workflow, referred to herein as a stack, might include actions that have already been completed as well as recommendations of further tasks. Displaying a presentation of Collins' stacks allows him to easily find his place in a given workflow. For instance, by viewing a presentation of his stacks on his computing device, Collins can see that he has already made an appointment with Charlotte to show her a car, but he is yet to close the deal. Furthermore, additional tasks can be recommended to Collins. see par 35 - For example, after Fitzwilliam's call to Marc Benioff is completed, interface 402 can be displayed, prompting Fitzwilliam to log the phone call. Fitzwilliam can simply enter the details of his phone conversation with Marc Benioff in textbox 406 while the details are still fresh in his head and click "Log Call" button 408 to complete the task of logging the call.) and determine one or more suggested steps for completing the task (Nelson- See par 41 - For example, predictive analytics, such as a machine learning algorithm, can be used to recommend tasks to a user based on her previous behaviors. For instance, a random forest model could be applied to predict tasks using past sequences of user behavior as training data, inferring a user's intent from her navigation pattern. See par 42 - the disclosed techniques can be used to enforce adherence to a sales process. For instance, additional actions that are either required or useful for completing a task or workflow can be identified from a designated set of actions related to a given type of workflow, such as a sale. As described above, such designated sets of actions can be stored in and identified from a database. Data can then be provided to a user device reminding the user of the additional actions; See par 43 - actions that are required for Bingley to complete a task or workflow may be optional for Fitzwilliam.).
Claim 12 recites limitations similar to claim 3. Claim 12 is rejected for the same reasons.

	Concerning claim 4, Nelson discloses:
The system of Claim 1, further comprising a content manager to receive the plurality of data and distribute the plurality of data to a distribution engine (Nelson – See FIG. 1 – server (disclosing content manager) stores record of 1st action in 1st stack of records; See par 29 - announcing the lead conversion on his social networking feed. In this case, metadata describing Fitzwilliam's actions could identify those actions as being part of a sequence that Fitzwilliam follows during a lead conversion because Fitzwilliam completes these actions whenever he converts a lead; See par 45 - user can update a record in the form of a CRM object (disclosing content manager), e.g., an opportunity such as a possible sale of 1000 computers. Once the record update has been made, a feed tracked update about the record update can then automatically be provided, e.g., in a feed, to anyone subscribing to the opportunity or to the user. feed tracked update about the update is sent via a feed (disclosing a distribution engine) to the manager's feed page or other page; See par 48 - In some implementations, application platform 18 (disclosing content manager) enables creation, managing and executing one or more applications developed by the provider of the on-demand database service, users accessing the on-demand database service (disclosing distribution manager) via user systems 12, or third party application developers accessing the on-demand database service via user systems 12.).
Claim 13 recites limitations similar to claim 4. Claim 13 is rejected for the same reasons.

Concerning claim 5, Nelson discloses:
The system of Claim 4, wherein the distribution engine determines one or more outputs for the content, wherein the outputs include at least one of the following: one or more webpages, one or more media outlets, and one or more email systems (Nelson – See par 29 - announcing the lead conversion on his social networking feed; see par 38 -  third data capable of being processed to display a presentation of stack 502 of FIG. 5 is received by device 204 and provided by a server. See par 44 – Implementing database systems and enterprise level social and business information networking systems in conjunction with the disclosed techniques. Such implementations can provide feed tracked updates about such changes and other events, thereby keeping users informed (disclosing output to a media outlet or webpage). See par 45 - user can update a record in the form of a CRM object, e.g., an opportunity such as a possible sale of 1000 computers. Once the record update has been made, a feed tracked update about the record update can then automatically be provided, e.g., in a feed, to anyone subscribing to the opportunity or to the user. Thus, the user does not need to contact a manager regarding the change in the opportunity, since the feed tracked update about the update is sent via a feed to the manager's feed page or other page (disclosing output to a media outlet or webpage); See par 52 - In one implementation, system 16, shown in FIG. 6A, implements a web-based CRM system. For example, in one implementation, system 16 includes application servers configured to provide related data, code, forms, web pages and other information to and from user systems 12 and to store to, and retrieve from, a database system related data, objects, and Webpage content).
Claim 14 recites limitations similar to claim 5. Claim 14 is rejected for the same reasons.

	Concerning claim 6, Nelson discloses:
The system of Claim 5, wherein determining the timeframe for completing the project for at least one of the plurality of users is based on each of the plurality of users performing one or more tasks during a project (Nelson – See par 19 - A historical log of a given workflow, referred to herein as a stack, might include actions that have already been completed as well as recommendations of further tasks. See par 26 - Each candidate workflow in the database could contain a set of tasks assigned to a user such as Fitzwilliam or a group of users such as the sales department at Bennet Corporation. See par 28 – metadata can identify a project).
Claim 15 recites limitations similar to claim 6. Claim 15 is rejected for the same reasons.

	Concerning claim 7, Nelson discloses:
The system of Claim 6, wherein a project management system receives status updates for each of the one or more tasks and transmits an output, via a communications engine in operable communication with a communications application (Nelson – see par 45 - a user can update a record in the form of a CRM object, e.g., an opportunity such as a possible sale of 1000 computers. Once the record update has been made, a feed tracked update about the record update can then automatically be provided, e.g., in a feed, to anyone subscribing to the opportunity or to the user. Thus, the user does not need to contact a manager regarding the change in the opportunity, since the feed tracked update about the update is sent via a feed to the manager's feed page or other page. See par 52 - For example, in one implementation, system 16 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 12 and to store to, and retrieve from, a database system related data, objects, and Webpage content.).
Claim 16 recites limitations similar to claim 7. Claim 16 is rejected for the same reasons.

	Concerning claim 8, Nelson discloses that the machine learning algorithm recommends tasks based on previous behaviors (see par 41). Nelson further discloses having a feed tracked update for a change to a record or event (see par 44-45). Nelson further discloses using “standard entities” and pre-defined fields for case, account, contact, lead, opportunity data objects (See par 65-66). However, Nelson does not explicitly disclose having intelligence/learning provide a template for information that is transmitted by the communications application. Nelson does not explicitly disclose the limitations.
	Werner discloses the limitations:
The system of Claim 7, wherein the artificial intelligence engine provides a template for information transmitted by the communications application (Werner – See par 33 – In another embodiment, the context assistant 108 may be able to support a user with intelligent suggestions for how to accomplish a particular workflow item 102. This may include displaying, for example, standard workflows, the manner in which the majority of other users accomplished the task at hand, steps to guide a user through an unknown business process, or any combination thereof).
It would have been obvious to combine Nelson and Werner for the same reasons as discussed with regards to claim 1. In addition, Nelson discloses that the machine learning algorithm recommends tasks based on previous behaviors (see par 41). Nelson further discloses having a feed tracked update for a change to a record or event (see par 44-45). Nelson further discloses using “standard entities” and pre-defined fields for case, account, contact, lead, opportunity data objects (See par 65-66). Werner improves upon Nelson by explicitly giving intelligent suggestions to accomplish a workflow item including “standard workflows” and steps to guide a user (See par 33). One of ordinary skill in the art would be motivated to further include explicitly using standard workflows and steps to guide to efficiently improve upon the recommended tasks (par 41) and “standard entities” and pre-define fields (par 65-66) in Nelson. 
Claim 17 recites limitations similar to claim 8. Claim 17 is rejected for the same reasons.

Concerning claim 9, Nelson discloses that the system may have “important” information changing about a project (See par 44). Werner discloses a priority list 110 for ranked and prioritized workflow items 102 for a user, where some workflow items have more importance/criticality (See par 31). However, Nelson and Werner do not explicitly disclose the limitations.
Homeyer discloses:
The system of Claim 8, wherein the plurality of data includes a priority level assigned to the project (Homeyer - See par 19 - Some embodiments may augment a workflow tracking user interface with the estimates, e.g., indicating for each issue the estimated completion date. Some embodiments may suggest sequences of tasks to developers based on the optimization; See par 63 - some embodiments may infer a priority of tasks in the given instance of the given workflow based on the historical records. For instance, in some cases, users may historically manually designate tasks according to priority, and some embodiments may learn to apply those designations to other similar tasks), wherein the priority level is analyzed by the artificial intelligence engine to determine the timeframe for completing the project (Homeyer – See par 18 - Some embodiments may optimize task allocation with the estimated durations (e.g., with a greedy bin packing algorithm). Based on the optimized allocation, some embodiments may estimate an earliest time (e.g., a date) at which all of the tasks to address each issue will be completed. Some embodiments may include in the optimization sequential constraints for addressing tasks in a workflow.
It would have been obvious to combine Nelson and Werner and Homeyer for the same reasons as discussed with regards to claim 1. In addition, Nelson discloses that the system may have “important” information changing about a project (See par 44). Werner discloses a priority list 110 for ranked and prioritized workflow items 102 for a user, where some workflow items have more importance/criticality (See par 31). Homeyer improves upon Nelson and Werner by explicitly disclosing priority/sequence of tasks and estimating completion times (See par 18-19).  One of ordinary skill in the art would be motivated to further include explicitly learn priority/sequencing to efficiently improve upon the project information of Nelson and the ranked priority list of Werner. 
Claim 18 recites limitations similar to claim 9. Claim 18 is rejected for the same reasons.

Concerning independent claim 19, Nelson discloses:
A method for managing organization dataflows and optimizing project management, the method comprising the steps of (Nelson –See par 17 - Some implementations of the disclosed systems, apparatus, methods and computer program products are configured for maintaining workflows to manage tasks, such as filling out sales reports or logging phone calls, assigned to a user of a computing system. For example, a workflow might be stored in a database as a particular database object identifying an event or activity such as a sale and might identify tasks relating to the sale, such as debiting an account or shipping a product), 
receiving, via a database, a plurality of data related to a project scope, personnel, and historical data received by a workflow subsystem configured to aggregate the plurality of data (Nelson – See par 17 - As discussed herein, a workflow can be structured as one or more data objects stored and maintained in a database system and generally identifies to a set of related tasks. For example, a workflow might be stored in a database as a particular database object identifying an event or activity such as a sale and might identify tasks relating to the sale, such as debiting an account or shipping a product. See par 36 - Also or alternatively, multiple workflows can be identified for a given action. In this scenario, 108-116 can be repeated to identify further workflows and tasks and display a presentation of the further tasks on the display of a device. See par 37 - a record 506 of FIG. 5 of action 202 is stored in stack 502, which can be maintained in a database as described above. Stack 502 displays a list of actions that have been taken in workflow 216. Each record 504-512 in stack 502 identifies an action and is unique with respect to other records in stack 502. Additionally, records 504-512 are ordered chronologically. see par 26 - Each candidate workflow in the database could contain a set of tasks assigned to a user such as Fitzwilliam or a group of users such as the sales department at Bennet Corporation (disclosing data for “personnel”)); See par 27 - workflow 216 can be identified based on action 202 and on metadata describing or relating to action 202 (disclosing “scope”); 
determining, via an artificial intelligence system, a suggested set of steps to complete a task associated with the plurality of data (Nelson- See par 41 - For example, predictive analytics, such as a machine learning algorithm, can be used to recommend tasks to a user based on her previous behaviors. For instance, a random forest model could be applied to predict tasks using past sequences of user behavior as training data, inferring a user's intent from her navigation pattern. See par 42 - the disclosed techniques can be used to enforce adherence to a sales process. For instance, additional actions that are either required or useful for completing a task or workflow can be identified from a designated set of actions related to a given type of workflow, such as a sale. As described above, such designated sets of actions can be stored in and identified from a database; See par 43 - actions that are required for Bingley to complete a task or workflow may be optional for Fitzwilliam); 
transmitting the suggested steps to one or more users (Nelson – See par 42 - For instance, additional actions that are either required or useful for completing a task or workflow can be identified from a designated set of actions related to a given type of workflow, such as a sale. As described above, such designated sets of actions can be stored in and identified from a database. Data can then be provided to a user device reminding the user of the additional actions.) 
Nelson discloses making predictions using a machine learning algorithm, to predict tasks using past sequences of user behavior as training data (See par 41), as well as tracking time elapsed since action was stored in a stack (See par 40), and receiving feed tracked updates on a record in the CRM object (See par 45). Nelson does not explicitly disclose the remaining limitations where the status is related to a change in the timeframe for completion: 
 “determining a timeframe for the completion of the task; 
transmitting at least one status update to the one or more users upon the receipt of a change in the timeframe for the completion of the task.”
Werner discloses the first limitation:
determining a timeframe for the completion of the task (Werner – See par 69 - task management system 100 may determine a prediction for when event A 404A will be completed based on the mean completion time for a user's past events similar to event A 404A and/or a user's colleagues' events similar to event A 404A. Task management system 100 may list or designate the mean completion time prediction as prediction A 408A for event A 404A).
Nelson discloses receiving feed tracked updates on a record in the CRM object (See par 45). Werner discloses interruptions occur which can then change the priority list of workflow items (See par 77). However, Nelson and Werner do not explicitly disclose the remaining limitations.
Homeyer discloses:
transmitting at least one status update to the one or more users upon the receipt of a change in the timeframe for the completion of the task (Homeyer – See par 39 - The status repository records may be updated to reflect the reported changes, e.g., that a task is complete, a task is to be reassigned to a different user, a new workflow is initiated, a new project is initiated, or the like; see par 84 - Some embodiments may estimate and store in memory or cause a user interface to present a duration of time between when a workflow is begun and when a workflow is completed, a duration of time until a task will be begun, a duration of time until a workflow will be begun, a length of a developer's queue of tasks; see par 87 – 214 “in progress”, or 216 “done”, indicative of a status of the task card, for instance, indicating progression of the task towards being completed. In some embodiments, data indicative of these movements may be reported by the user interface 200 back to the project management computer system, which may update corresponding records).
It would have been obvious to combine Nelson, Werner, and Homeyer for the same reasons as discussed with regards to claim 1. In addition, Nelson discloses making predictions using a machine learning algorithm, to predict tasks using past sequences of user behavior as training data (See par 41) as well as tracking time elapsed since action was stored in a stack (See par 40) and receiving feed tracked updates on a record in the CRM object (See par 45). Werner discloses interruptions occur which can then change the priority list of workflow items (See par 77). Homeyer improves upon Nelson and Werner by explicitly disclosing estimating durations until workflows are completed and updating in-progress tasks and workflows (See Homeyer par 39, 84, 88). One of ordinary skill in the art would be motivated to further include explicitly giving update on task time and revising the assignments and estimated time to efficiently improve upon the feed with updates on events (See Nelson par 44-45) in Nelson and tracking time elapsed (Nelson par 40) as well as the changing of priority list of workflow items based on interruptions that occur (See Werner par 77). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of managing workflows in Nelson (see abstract) to further determine completion times based on historical/past information as disclosed in Werner and further update statuses for completions of tasks and workflows as disclosed in Homeyer, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 20, Nelson discloses:
The method of Claim 19, wherein the machine learning engine is further operable to compare historical data to the plurality of data to determine an efficient task step (Nelson- See par 41 - For example, predictive analytics, such as a machine learning algorithm, can be used to recommend tasks to a user based on her previous behaviors. For instance, a random forest model could be applied to predict tasks using past sequences of user behavior as training data, inferring a user's intent from her navigation pattern. See par 42 - the disclosed techniques can be used to enforce adherence to a sales process. For instance, additional actions that are either required or useful for completing a task or workflow can be identified from a designated set of actions related to a given type of workflow, such as a sale. As described above, such designated sets of actions can be stored in and identified from a database; See par 43 - actions that are required for Bingley to complete a task or workflow may be optional for Fitzwilliam; Homeyer – see par 52 – machine learning infers roles; roles can be the sequences of users in a workflow; See par 63 - some embodiments may infer a priority of tasks in the given instance of the given workflow based on the historical records).
Nelson discloses suggesting additional actions to complete a task (See par 41-43). Werner discloses in FIG. 2 determining the role of the user (116, 208) to create workflow items (see par 36-43). While suggested, Nelson and Werner do not explicitly disclose:
a machine learning engine to compare historical data to the plurality of data to determine an efficient task step “and personnel to complete the task step”.
Homeyer discloses the limitations (Homeyer – See par 44 - Thus, some embodiments may learn, based on previous workflow instance records, additional attributes about tasks or user roles in workflows; See FIG. 2, par 52 - train a machine learning model to infer roles of users in workflows based on the workflow execution log, as indicated by block 54. In some cases, roles may correspond to groups of tasks that tend to be performed by users (e.g., tasks like those performed by a quality assurance engineer), titles of users (e.g., a unit-test specialists), or sequences of users a workflow (e.g., the role of first, second, third, etc.). See par 65 - Thus, in virtue of the user having a role that was inferred to apply to the given workflow, such as a given task in the given workflow in the given instance, that user may be presented with at least part of the given workflow in a user interface, for instance, indicating that the user is to perform the task and providing a link to resources by which the task is performed or inputs by which the user indicates that the task has been completed or supplies comments related to the task.).
It would have been obvious to combine Nelson, Werner, and Homeyer for the same reasons as discussed with regards to claim 1.

Response to Arguments
Applicant's arguments filed 3/29/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections.
With respect to 101, Applicant argues new limitations. Remarks, pages 7-8. In response, Examiner respectfully disagrees. The arguments are moot in view of the new rejections necessitated by amendment. Moreover, the argument that “send and receive testing protocols” makes the claim eligible as “overcoming a problem rooted in computer technology” is not persuasive here. The claims do not even recite the function of software testing. The name of the module is “software testing subsystem” but all it does is “send and receive” test protocols. The “testing protocols” are mentioned just once in the specification though paragraph 61 gives further context for what could eventually be claimed as being a “deficiency in a task item.” Thus, this is part of the abstract idea as it is testing the task item itself in one example under broadest reasonable interpretation in light of the specification. At step 2a, prong 2, this is viewed as “apply it” on a computer and field of use; at step 2b this is viewed as conventional computer function of “conventional computer function MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network”. Specification paragraph 58 even states “software testing subsystem 1110 may include non-software product testing information” which goes against Applicants arguments.
The arguments for 103 are moot in view of the new rejections necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Volkov (US 2017/0076246) – disclosing altering workflows using machine learning (See Abstract) 
Xu (US 2018/0150783) – directed to determining probability of task being completed using machine learning (See par 15)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619